 


109 HR 1406 IH: Senior NCO Household Goods Shipment Equity Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1406 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Latham introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to increase the authorized weight allowances for the shipment of baggage and household effects of senior noncommissioned officers of the uniformed services. 
 
 
1.Short titleThis Act may be cited as the Senior NCO Household Goods Shipment Equity Act of 2005. 
2.FindingsCongress finds the following: 
(1)Household-goods weight allowances for a member of the uniformed services during a permanent change of station move are currently set as a grade-based benefit rather than reflecting the normal accumulation of goods during the career of the member and as the member’s family grows. 
(2)An undeniable aspect of the life of a senior noncommissioned officer is the jettisoning of personal property prior to a permanent change of station move in order to avoid the financial penalties that must be paid for household goods weights that exceed the permitted weight allowances. 
(3)Increased household goods weight allowances for senior noncommissioned officers and their families would serve as a career incentive and provide fairness to those members who have made military service a career. 
3.Increased weight allowances for shipment of household goods of senior noncommissioned officers 
(a)IncreaseThe table in section 406(b)(1)(C) of title 37, United States Code, is amended by striking the items relating to pay grades E-7 through E-9 and inserting the following new items:  
 
 
 
 
E–918,00018,000 
E–816,00017,500 
E–714,00017,000 .  
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2006, and apply with respect to an order in connection with a change of temporary or permanent station issued on or after that date.  
 
